DETAILED ACTION
Response to Arguments
The amendment filed 18 June 2021 has been entered in full. Accordingly, claims 1-4, 6-14, 16-18, and 20 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, Applicant has amended independent claims 13 and 17 to incorporate the limitations of respective dependent claims regarding a “loop closure check”, for consistency with independent claim 1. Applicant argues, regarding claim 1, that the prior art does not disclose the limitations as a whole. Specifically, Applicant, on pages 9-10 of the Remarks, argues that Shih does not teach or suggest performing a 3D scan, and Weise, relied on by the examiner for disclosing the loop closure limitation, explains that loop closure is a problem rooted in 3D scanning and so “one of ordinary skill in the art would not add the loop closure detection and handling of Weise into Shih, because loop closure is not a problem in the capturing of two-dimensional images.” Applicant’s arguments on these pages are convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 1-4, 6-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 13 and 17): “wherein performing each of the one or more checks comprises determining whether the environment satisfies a respective criterion, wherein a first check of the one or more checks uses loop closure as a criterion and wherein performing the first check comprises performing a loop closure check; and determining that the environment is suitable or unsuitable for performing the 3D scan based on a result of each performed check, wherein determining that the environment is suitable for performing the 3D scan comprises determining that the environment satisfies each of the respective criteria of the performed one or more checks, and wherein determining that the environment is unsuitable for performing the 3D scan comprises determining that the environment does not satisfy at least one criterion of the performed one or more checks.”

The following art is made of record:Stipes et al. (U.S. Patent No. 9,377,310)
Mccormac et al. (U.S. Patent No. 10,915,731)
Qi (U.S. Patent No. 10,636,114)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661